Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7, 9-12, 14-17 and 19-23 are pending in this Office action. Claims 8, 13 and 18 are cancelled from consideration. 

Applicant's Response
In Applicant's Response dated 01/29/2021, Applicant amended Claims 1, 5, 6, 7, 10, 12, 15, 17 and 20; added new claims 21-23; and argued against all rejections previously set forth in the Office Action dated 11/04/2020. 
Based on the amendments of Claim 10, the rejections of Claims 10-16 under 35 U.S.C. 101 previously set forth are withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12, 14-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over YU, U.S. Patent Application Publication No. 20190188109, in view of Ronen et al, U.S. Patent Application Publication No. 20150019715.  
Claim 10:
	YU discloses:
receiving a web page and identifying a plurality of user-interactive elements that are included in the web page (see [0003]-[0006] → YU discloses this limitation in that the system identifies a page control (user-interactive element) that are included in a web page on a user device);
testing rendering performance of the web page by applying test scripts to the user-interactive elements and measuring a number of frames rendered in a timeframe during the testing (see [0004]-[0008][0089] → YU discloses this limitation in that the system tests performance of a page control by measuring multiple user interaction dimensions for a page control using testing scripts, wherein the multiple evaluation dimensions comprising FPS (Frames Per Second) at the time of scrolling a page, an FPS at the time of opening a message, the number of 
generating a rendering performance report for the web page based on the determination (see [0069] → YU discloses this limitation in that the system uses the test result of each dimension to comprehensively evaluate the operation performance of the page control). 
YU does not explicitly disclose:
filtering the plurality of user-interactive elements into multiple groups, each of the multiple groups including a subset of the user-interactive elements consisting of a common type of user-interactive element;
generating, for each of the multiple groups a single test script for simulating user interactive with the user-interactive elements included in the group;
testing rendering performance of the web page by applying one of the single test scripts to the subset of the user-interactive elements included in a corresponding one of the multiple groups;
determining whether the measured number of frames rendered in the timeframe satisfies a threshold frame rendering rate.
However, Ronen discloses:
filtering the plurality of user-interactive elements into multiple groups, each of the multiple groups including a subset of the user-interactive elements consisting of a common type of user-interactive element (see [0021]-[0023] → Ronen teaches this limitation in that the system filters user interaction elements into different 
testing rendering performance of the web page by applying one of the single test scripts to the subset of the user-interactive elements included in a corresponding one of the multiple groups (see [0021]-[0023] → Ronen teaches this limitation in that the system tests group benchmark performance for each of the groups of the user-interactive elements); 
testing rendering performance of the web page by applying one of the single test scripts to the subset of the user-interactive elements included in a corresponding one of the multiple groups (see [0021][0023][0030][0031] → Ronen teaches this limitation in that the system tests group benchmark performance for each of the groups of the user-interactive elements by testing the frame rate for each mobile application);
determining whether the measured number of frames rendered in the timeframe satisfies a threshold frame rendering rate (see [0031][0040] → Ronen teaches this limitation in that the system test the page performance by comparing a frame rendering rate to a predetermined certain threshold to determine the performance of the mobile applications of the user satisfaction). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YU with the teachings of Ronen for the purpose of improving techniques for monitoring performance of mobile applications to improve user satisfaction, see Ronen [0005]-[0007]). 

Claim 11:
	YU as modified discloses:
wherein the plurality of user-interactive elements comprise a vertical scrolling element and at least one of: a vertical scrolling element; a horizontal scrolling element; an overlay element; a list view element; a radio button element; or a drop-down element (see YU [0006] → YU as modified discloses this limitation in that the user-interactive elements includes a scrolling element of the page). 

Claim 12:
	YU as modified discloses:
the operations further comprising determining the plurality of user-interactive elements that are included in the web page by identifying, for each of the plurality of user-interactive elements, at least one of an HTML identifier attribute or a class name of the user-interactive element (see YU [0006] and Ronen [0029]-[0030] → YU as modified discloses this limitation in that the system determines  a plurality of user-interactive elements that are included in a page by identifying multiple dimensions for each element groups based on a developer identifier attribute for the testing elements). 

Claim 14:
	YU as modified discloses:
wherein the threshold frame rendering rate is specified by a user of a computing device (see Ronen[0037] → YU as modified discloses this limitation in that the threshold is a preset threshold specified by the developer). 

Claim 15:
	YU as modified discloses:
the operations further comprising assigning a unique test identifier to each single test script, wherein the rendering performance report includes information describing a rendering performance score for each unique test identifier (see Ronen [0029]-[0031] and YU [0089] → YU as modified discloses this limitation in that the testing scripts includes unique test identifier and the performance data is associated with a progress indicator name and/or identifier is reported to the server). 

Claim 16:
	YU as modified discloses:
wherein the rendering performance report includes an overall rendering performance score for the web page, the rendering performance score generated relative to the threshold frame rendering rate (see YU [0010]-[0015] → YU as modified discloses this limitation in that the system generates a comprehensive score of the page control according to the test result of each of the evaluation dimension). 


Claim 23:
	YU as modified discloses:
wherein applying the one of the single test scripts is performed automatically and independent of user input (see Ronen [0020]-[0022] → YU as modified discloses this limitation in that the system performance data benchmarking for different groups of user action types automatically). 

Claims 1-5, 7, 9, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over YU, U.S. Patent Application Publication No. 20190188109, in view of Ronen et al, U.S. Patent Application Publication No. 20150019715, and further in view of WEI et al, U.S. Patent Application Publication No. 20130227078.
Claim 1:
	YU discloses:
identifying, by the at least one computing device, user-interactive elements that are included in a web page (see [0003]-[0006] → YU discloses this limitation in that the system identifies a page control (user-interactive element) that are included in a web page on a user device);
simulating, by the at least one computing device, user interaction with the user-interactive elements 
measuring, by the computing device, a number of frames rendered in a timeframe during the simulation (see [0004]-[0008] → YU discloses this limitation in that the system tests performance of a page control by measuring multiple user interaction dimensions for a page control, the multiple evaluation dimensions comprising FPS (Frames Per Second) at the time of scrolling a page, an FPS at the time of opening a message, the number of times of adding a message, an FPS at the time of cutting an image and the number of times of rendering a page);
outputting, by the at least one computing device, a rendering performance report indicating whether the satisfactory user experience is provided (see [0069] → YU discloses this limitation in that the system uses the test result of each dimension to comprehensively evaluate the operation performance of the page control). 
YU does not explicitly disclose:
comparing, by the at least one computing device, the measured number of frames rendered in the timeframe to a threshold frame rendering rate.
However, Ronen discloses:
comparing, by the at least one computing device, the measured number of frames rendered in the timeframe to a threshold frame rendering rate (see [0031][0040] → Ronen teaches this limitation in that the system test the page performance by comparing a frame rendering rate to a predetermined certain threshold to determine the performance of the mobile applications of the user satisfaction). 

YU as modified does not explicitly disclose:
user interaction with the user-interactive elements via a first device type and user interaction with user-interactive elements via a second device type; and simulating for each of the first and second device types;
a threshold frame rendering rate associated with the first device type and a threshold frame rendering rate associated with the second device type, the threshold frame rendering rates designating user interaction with the user interactive elements provides a satisfactory user experience during the timeframe for the corresponding device type; and
report for the first device type and for the second device type, the rendering performance report including information describing differences between the simulated user interactions at the first and second device types. 
However, WEI discloses:
user interaction with the user-interactive elements via a first device type and user interaction with user-interactive elements via a second device type, and simulating for each of the first and second device types
a threshold frame rendering rate associated with the first device type and a threshold frame rendering rate associated with the second device type, the threshold frame rendering rates designating user interaction with the user interactive elements provides a satisfactory user experience during the timeframe for the corresponding device type (see [0038][0099] → WEI teaches this limitation in that the system test the website performance based on different user settings and context, wherein the specific context including testing user interactions with different device types, which includes testing webpage rendering time for different user device types); and
report for the first device type and for the second device type, the rendering performance report including information describing differences between the simulated user interactions at the first and second device types (see [0038] → WEI teaches this limitation in that the system sends the website performance reports to users that including website testing details of the website performance testing based on different user settings and context). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YU as modified with the teachings of WEI for the purpose of improving techniques for providing more pleasant user experience to make user’s web searching more productive and make users more likely to come back, thus improve web visibility, see WEI [0009]-[0010]). 

Claim 2:

wherein simulating user interaction with the user-interactive elements comprises: generating, for each of the user-interactive elements, a test script for automating user interaction with the user-interactive element; and applying the generated test scripts to the user-interactive elements (see YU [0089] → YU as modified discloses this limitation in that the system generates JavaScript testing scripts for each page, applies the test scripts to the page control to test the page control performance 

Claim 3:
	YU as modified discloses:
wherein the user-interactive elements comprise at least one of: a vertical scrolling element; a horizontal scrolling element; an overlay element; a list view element; a radio button element; or a drop-down element (see YU [0006] → YU as modified discloses this limitation in that the user-interactive elements includes a vertical scrolling element of the page). 

Claim 4:
	YU as modified discloses:
wherein simulating the user interaction with the user-interactive elements is performed automatically and independent of user input (see Ronen [0027][0047] → YU as modified discloses this limitation in that the performance data of the page rendering are automatically obtained without user input). 

Claim 5:
	YU as modified discloses:
wherein the simulating comprises determining a rendering performance of one of the user-interactive elements by measuring a number of frames rendered at the one of the user-interactive elements during the simulating user interaction with the one of the user-interactive elements, wherein the rendering performance report includes information identifying the one of the user-interactive elements and describing the rendering performance for the one of the user-interactive elements (see YU[0006][0069] and Ronen [0030][0031] → YU as modified discloses this limitation in that the system measures the number of frames rendered in the time frame during performance testing and the system uses the test result of each dimension to comprehensively evaluate the operation performance). 

Claim 7:
	YU as modified discloses:
further comprising identifying that the simulation of user interaction with one of the user-interactive elements fails to satisfy at least one of the threshold frame rendering rate associated with the first device or the threshold frame rendering rate associated with the second device and generating the rendering performance report to include information specifying the one of the user-interactive elements as failing to satisfy the threshold frame rendering rate (see 

Claim 9:
	YU as modified discloses:
wherein simulating user interaction with the user-interactive elements comprises simulating user interaction with the user-interactive elements under a first set of network conditions and simulating user interaction with the user-interactive elements under a second set of network conditions that are different than the first set of network conditions, wherein the rendering performance report includes information describing differences between simulating user interaction under the first and second sets of network conditions (see Ronen [0028][0031] → YU as modified discloses this limitation in that the system captures and stores performance information based on network connection types). 


Claim 17 is essentially the same as Claim 1 except it set forth the claimed invention as a medium and is rejected for the same reason as applied hereinabove for Claim 1. 



Claim 20:
	YU as modified discloses:
wherein identifying the user-interactive elements comprises scanning the web page and identifying each of the user-interactive elements based on at least one of an HTML identifier attribute or a class name of the user-interactive element (see YU [0006] and Ronen [0029]-[0030] → YU as modified discloses this limitation in that the system determines a plurality of user-interactive elements that are included in a page by identifying multiple dimensions for each element groups based on a developer identifier attribute for the testing elements). 

Claim 21:
	YU as modified discloses:
the operations further comprising filtering the user-interactive elements into multiple groups, each of the multiple groups including a subset of a common type of the user-interactive elements and generating a single test script, for each of the multiple groups, configured to simulate user interaction with user-interactive elements included in the corresponding one of the multiple groups (see Ronen [0021]-[0023] and YU [0089] → YU as modified discloses this limitation in that the system filters user interaction elements into different groups based on 

Claim 22:
	YU as modified discloses:
wherein applying the one of the single test scripts is performed automatically and independent of user input (see Ronen [0020]-[0022] → YU as modified discloses this limitation in that the system performance data benchmarking for different groups of user action types automatically). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YU, in view of Ronen et al and WEI et al, and further in view of Perlman et al, U.S. Patent No. 8387099. 
Claim 6:
	YU as modified discloses:
wherein the threshold frame rendering rate associated with the first device type is different than the threshold frame rendering rate associated with the second device (see Ronen[0030][0031] and WEI [0038] → Ronen teaches this limitation in that the system test the page performance by comparing a frame rendering rate to a predetermined certain threshold for different device types, wherein the frame rendering rates are different for different device type). 


wherein the threshold frame rendering rate is 60 frames per second.  
Perlman discloses:
wherein the threshold frame rendering rate is 60 frames per second (see Perlman [Col 33 line 5-17] → Perlman teaches this limitation in that the desired frame rate is 60 frames per second). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YU as modified with the teachings of Perlman for the purpose of avoiding significant latency and peak bandwidth limitations when providing users with the best webpage viewing experience, see Perlman [Col 20 line 20 line 21-40]). 


Response to Arguments
Applicant's arguments with respect to Claims 1-7, 9-12, 14-17 and 19-23 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571)270-1223.  The examiner can normally be reached M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAN HUTTON/Primary Examiner, Art Unit 2154